DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on January 18, 2022:
Claims 1-3, 7-9, 11-13 and 15-22 are pending;
The 112, 102 and 103 rejections set forth in the previous Office Action are withdrawn in light of the amendment.
Allowable Subject Matter
Claims 1-3, 7,9, 11-13 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
With respect to claim 1 none of the cited prior art of record, alone or in combination, are held to reasonably teach suggest or render obvious the side pouch for an electric vehicle battery pack comprising the particular enclosure therein including the second side extending away from the first side comprising a first lower surface section positioned at a first elevation and a second lower surface section positioned at a second elevation different than the first elevation.
None of the cited prior art of record teach or suggest of the different elevations as now recited in claim 1.  Therefore the structure of claim 1 is held to be novel over the cited prior art of record.  Claims 2-3 and 7-9 are dependent upon claim 1 and allowable for at least the same reasons.

	With respect to claim 11 none of the cited prior art of record, alone or in combination, are held to reasonably teach suggest or render obvious the electric vehicle battery pack of claim 11 comprising the frame, enclosure, top cover and one or more electrical components in the manner recited therein, wherein the outer surface of the frame comprises a first surface oriented along a first direction, the first direction being a lengthwise direction of the frame, a second surface oriented substantially perpendicularly to the first direction and a third surface oriented at an acute angle with respect to the first surface and the second surface.
None of the cited prior art of record teach or suggest of combination of elements therein in combination with the frame as now recited in claim 11.  Therefore the electric vehicle battery pack of claim 11 is held to be novel over the cited prior art of record.  Claims 12-13 and 15-21 are dependent upon claim 11 and allowable for at least the same reasons.
	With respect to claim 22 none of the cited prior art of record, alone or in combination, are held to reasonably teach suggest or render obvious the electric vehicle battery pack of claim 22 comprising the frame, enclosure, top cover and one or more electrical components in the manner recited therein, wherein the enclosure is a first enclosure, the gap is a first gap, the battery pack further comprises a second enclosure affixed to the outer surface of the frame and the top cover is affixed to an upper surface of the second enclosure with a second gap between the upper surface of the frame and the top cover, the second gap positioned proximate to the second enclosure.
None of the cited prior art of record teach or suggest of combination of elements therein in combination with the first and second enclosures as now recited in claim 22.  Therefore the electric vehicle battery pack of claim 22 is held to be novel over the cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725